ACCEPTED
                                                                                                                         01-14-00969-CV
                                                                                                                FIRST COURT OF APPEALS
                                                                                                                       HOUSTON, TEXAS
                                                                                                                    1/21/2015 9:52:54 AM
                                                                                                                     CHRISTOPHER PRINE
                                                                                                                                  CLERK




                       Flubbard Law Firm                                                                  FILED IN
                                       Ättonrcys ¿ulrl Counsclors at I;rw
                                         107,5 l(ingu<xrrl l)rivc, Srritc 20il
                                                                                                   1st COURT OF APPEALS
                                               I(irrgrv<>rxl,'lì'x¿rs TTililf)
                                                                                                       HOUSTON, TEXAS
                                            'l'c,lcplronc: (2tll) 35tl-7035                        1/21/2015 9:52:54 AM
                                              li;rcsirnilc: (2[Jl) 35il-7(X)fl
                                                                                                   CHRISTOPHER A. PRINE
                                   l'ìrn:ril: ¡rlrul>lr:u'rl@¡r:rtlichl rubba¡   rllau,.< onr
                                                                                                           Clerk



                                               .larruary 21,2015

By Facsimilc: 713-755-1173
Dwayne Gilmole
I-Ian'is County District Clerk
Attention: Post Judgrnent

Re: Trial Cor¡rt Cause No.2012-56941;Blyan Illack vs. Snrith l)rotective Scrviocs, Inc.;                         189t1'
    .ludicial Distlict Court; First Court of Appeals Case No.0l-14-00969-CV

Dear Dwayne:

       This letter will confirm yolrr conversation with n'ry legal assistant, Cathy l-ang, whcrcilr
you confirmed that the clcrk's record has not becn prepared as yet and ),ou will be rcqucsting ¿ut
extension o1'tiurc to Irlc the clcrl<'s rccorcl to thc Court ol'Appcals toclay. You also conf im-rccl
with Ms. I-ang that ¿ìs soon as the lecorcl lias bccn preparccl, yor"r will contaot oirr oflìcc so that
we cau pay the costs I'or the recolcl.

       Thank you.




                                                                                                .r,hh cn,d
                                                                    Patrick G. Ilubbarcl
                                                                    Attorney l'or Ilryzur Illack

PGFI:cjl